


110 HCON 85 IH: Supporting the goals and ideals of National

U.S. House of Representatives
2007-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 85
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2007
			Mr. Markey (for
			 himself and Mr. Stearns) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of National
		  Cystic Fibrosis Awareness Month.
	
	
		Whereas cystic fibrosis is one of the most common
			 life-threatening genetic diseases in the United States and one for which there
			 is no known cure;
		Whereas the average life expectancy of an individual with
			 cystic fibrosis is nearly 37 years—an improvement relative to the 1960s when
			 children with cystic fibrosis did not live long enough to attend elementary
			 school, but still unacceptably short;
		Whereas approximately 30,000 people in the United States
			 have cystic fibrosis, more than half of them children;
		Whereas one of every 3,500 babies born in the United
			 States is born with cystic fibrosis;
		Whereas more than 10,000,000 Americans are unknowing,
			 symptom-free carriers of the cystic fibrosis gene;
		Whereas the Centers for Disease Control and Prevention
			 recommends that all States consider newborn screening for cystic
			 fibrosis;
		Whereas the Cystic Fibrosis Foundation urges all States to
			 implement newborn screening for cystic fibrosis to facilitate early diagnosis
			 and treatment which improves health and life expectancy;
		Whereas prompt, aggressive treatment of the symptoms of
			 cystic fibrosis can extend the lives of people who have the disease;
		Whereas recent advances in cystic fibrosis research have
			 produced promising leads in gene, protein, and drug therapies beneficial to
			 people who have the disease;
		Whereas innovative research is progressing faster and is
			 being conducted more aggressively than ever before, due, in part, to the Cystic
			 Fibrosis Foundation’s establishment of a model clinical trials network;
		Whereas although the Cystic Fibrosis Foundation continues
			 to fund a research pipeline for more than two dozen potential therapies and
			 funds a nationwide network of care centers that extend the length and quality
			 of life for people with cystic fibrosis, lives continue to be lost to this
			 disease every day;
		Whereas education of the public about cystic fibrosis,
			 including the symptoms of the disease, increases knowledge and understanding of
			 cystic fibrosis and promotes early diagnosis; and
		Whereas the Cystic Fibrosis Foundation will conduct
			 activities to honor National Cystic Fibrosis Awareness Month in May, 2007: Now,
			 therefore, be it
		
	
		That the Congress—
			(1)honors the goals
			 and ideals of National Cystic Fibrosis Awareness Month;
			(2)promotes further
			 public awareness and understanding of cystic fibrosis;
			(3)advocates for
			 increased support for people with cystic fibrosis and their families;
			(4)encourages early
			 diagnosis and access to high-quality care for people with cystic fibrosis to
			 improve the quality of their lives; and
			(5)supports research
			 to find a cure for cystic fibrosis by fostering an enhanced research program
			 through a strong Federal commitment and expanded public-private
			 partnerships.
			
